DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 7-8 of the Remarks, Examiner notes that Okuda does teach the use of dialog history in para [0166] in order to obtain a semantic analysis result or intent. Okuda uses the semantic analysis result to determine where to send the query, such as to a weather information providing server in para [0201]. While Okuda does not explicitly teach the user profile, the Napolitano reference is relied upon to teach this limitation. 
Regarding arguments on pages 8-9 of the Remarks, Examiner notes that Napolitano para [0084] teaches that previous speech inputs from a user are associated with the user’s profile on the device, with the speech inputs part of a dialogue as in para [0089]. Napolitano is not relied upon to teach the other limitations, as these are taught by Okuda as addressed above. When taken in combination with Okuda, the limitations of the claims are taught.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 21-30 are directed to a method, which is a process, and claims 31-40 are directed to a system, which is a machine or article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 21 recites performing speech processing, which is a mental process. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, additional limitations of sending and receiving data, as well as structural elements such as processor and memory, do not constitute a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 21 and 31, performing speech processing and processing data are mental processes, which is an abstract idea. Additional limitations of sending and receiving data, and outputting data, are insignificant extrasolution activity, which do not constitute a practical application or significantly more. Similarly, structural elements such as processor and memory are merely using generic components to apply the abstract idea, and do not constitute a practical application or significantly more.

Regarding claims 22 and 32, processing data is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claims 23-30 and 33-40, the claim limitations are further clarifications of the above abstract ideas.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 2020/0372910 A1), hereinafter referred to as Okuda, in view of Napolitano et al. (US 2017/0068423 A1), hereinafter referred to as Napolitano.

Regarding claim 21, Okuda teaches:
A computer-implemented method, comprising:
receiving input data corresponding to a natural language user input(Fig. 6, para [0137], [0166], where a user voice input is received),
performing speech processing using the input data to obtain speech processing result data (Fig. 6 element 31, para [0139], where voice recognition is performed); 
receiving first data representing a dialog history corresponding to the user profile (Fig. 6, para [0166], where utterance history is received); 
processing the speech processing result data and the first data to determine second data (Fig. 6 element 32, para [0166], where utterance history is used in processing the input utterance) corresponding to a first intent (para [0063], where the semantic analysis server determines the intent); 
based at least in part on the second data, selecting a speechlet to determine a response to the natural language user input (Fig. 10 element 121, para [0201], [0203], where the semantic analysis  result is used to transmit a weather request to a service on a server);
sending third data to the speechlet (Fig. 10 element 121, para [0201], [0203], where the semantic analysis  result is used to transmit a weather request to a service on a server); and 
causing response data determined by the speechlet to be output in response to the natural language user input (Fig. 10 element 122, para [0202], where the plan registration result is sent back to the client).  
Okuda does not teach:
the input data corresponding to a user profile;
Okuda also does not explicitly teach the selection process itself.
Napolitano teaches:
the input data corresponding to a user profile (para [0084], where speech inputs are associated with a user profile);
based at least in part on the second data, selecting a speechlet to determine a response to the natural language user input (para [0097], [0234], where the natural language processing determines an intent and selects a domain or task associated with the intent, such as playing a media item);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Okuda by having the inputs of Okuda (Okuda para [0137]) correspond to a profile, as taught by Napolitano (Napolitano para [0084]), so that candidate pronunciations can be better determined for a STT process (Napolitano para [0084-85]).

Regarding claim 22, Okuda in view of Napolitano teaches:
The computer-implemented method of claim 21, wherein processing the speech processing result data and the first data to determine second data comprises: 
processing the first data to determine first encoded data (Okuda Fig. 6, para [0166], [0170], where utterance history is received); 
processing the speech processing result data to determine second encoded data (Okuda Fig. 6 element 31, para [0049], [0139], where voice recognition is performed); and 
processing the first encoded data and the second encoded data to determine the second data (Okuda Fig. 6 element 32, para [0166], where utterance history is used in processing the input utterance).  

Regarding claim 23, Okuda in view of Napolitano teaches:
The computer-implemented method of claim 21, wherein the first data represents at least one previous natural language user input corresponding to the user profile (Napolitano para [0082], [0084], where previous speech inputs are associated with a user via their profile).  

Regarding claim 24, Okuda in view of Napolitano teaches:
The computer-implemented method of claim 23, wherein the first data represents a recency of the at least one previous natural language user input (Napolitano para [0082], where more recently received inputs are favored).  

Regarding claim 25, Okuda in view of Napolitano teaches:
The computer-implemented method of claim 21, wherein the first data represents at least one system response to a previous natural language user input corresponding to the user profile (Napolitano para [0122], where results are associated with a previous user request).  

Regarding claim 26, Okuda in view of Napolitano teaches:
The computer-implemented method of claim 25, wherein the at least one system response is associated with the speechlet (Napolitano para [0122], where results are associated with a previous user request for weather information).  

Regarding claim 27, Okuda in view of Napolitano teaches:
The computer-implemented method of claim 21, wherein the first data comprises encoded text data representing at least a first word corresponding to the speechlet (Okuda Fig. 6 element 32, para [0166], [0170], where the location Osaka is used for the weather determination).  

Regarding claim 28, Okuda in view of Napolitano teaches:
The computer-implemented method of claim 21, wherein the second data represents an entity potentially corresponding to the natural language user input (Okuda Fig. 6 element 32, para [0166], where the entity is Osaka, corresponding to where the user stays).  

Regarding claim 29, Okuda in view of Napolitano teaches:
The computer-implemented method of claim 21, wherein the third data comprises at least a portion of the speech processing result data (Okuda Fig. 10 element 121, para [0201], where the weather request is generated according to the semantic analysis of the speech).  

Regarding claim 30, Okuda in view of Napolitano teaches:
The computer-implemented method of claim 21, wherein the third data comprises at least a portion of the second data (Okuda Fig. 10 element 121, para [0201], where the weather request is generated according to the semantic analysis of the speech).  

Regarding claim 31, Okuda teaches:
A system comprising: 
at least one processor (Fig. 3 element 201, para [0114], where a CPU is used); and 
at least one memory comprising instructions that (Fig. 3 element 202-203, para [0114], where memory is used), when executed by the at least one processor, cause the system to:
receive input data corresponding to a natural language user input (Fig. 6, para [0137], [0166], where a user voice input is received),
perform speech processing using the input data to obtain speech processing result data (Fig. 6 element 31, para [0139], where voice recognition is performed); 
receive first data representing a dialog history corresponding to the user profile (Fig. 6, para [0166], where utterance history is received); 
process the speech processing result data and the first data to determine second data (Fig. 6 element 32, para [0166], where utterance history is used in processing the input utterance) corresponding to a first intent (para [0063], where the semantic analysis server determines the intent); 
based at least in part on the second data, select a speechlet to determine a response to the natural language user input (Fig. 10 element 121, para [0201], [0203], where the semantic analysis  result is used to transmit a weather request to a service on a server);
send third data to the speechlet (Fig. 10 element 121, para [0201], [0203], where the semantic analysis  result is used to transmit a weather request to a service on a server); and
cause response data determined by the speechlet to be output in response to the natural language user input (Fig. 10 element 122, para [0202], where the plan registration result is sent back to the client).  
Okuda does not teach:
the input data corresponding to a user profile;
Okuda also does not explicitly teach the selection process itself.
Napolitano teaches:
the input data corresponding to a user profile (para [0084], where speech inputs are associated with a user profile);
based at least in part on the second data, select a speechlet to determine a response to the natural language user input (para [0097], [0234], where the natural language processing determines an intent and selects a domain or task associated with the intent, such as playing a media item);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Okuda by having the inputs of Okuda (Okuda para [0137]) correspond to a profile, as taught by Napolitano (Napolitano para [0084]), so that candidate pronunciations can be better determined for a STT process (Napolitano para [0084-85]).

Regarding claim 32, Okuda in view of Napolitano teaches:
The system of claim 31, wherein the instructions that cause the system to process the speech processing result data and the first data to determine second data further comprise instructions that, when executed by the at least one processor, further cause the system to: 
process the first data to determine first encoded data (Okuda Fig. 6, para [0166], [0170], where utterance history is received); 
process the speech processing result data to determine second encoded data (Okuda Fig. 6 element 31, para [0049], [0139], where voice recognition is performed); and 
process the first encoded data and the second encoded data to determine the second data (Okuda Fig. 6 element 32, para [0166], where utterance history is used in processing the input utterance).  

Regarding claim 33, Okuda in view of Napolitano teaches:
The system of claim 31, the first data represents at least one previous natural language user input corresponding to the user profile (Napolitano para [0082], [0084], where previous speech inputs are associated with a user via their profile).  

Regarding claim 34, Okuda in view of Napolitano teaches:
The system of claim 33, wherein the first data represents a recency of the at least one previous natural language user input (Napolitano para [0082], where more recently received inputs are favored).  

Regarding claim 35, Okuda in view of Napolitano teaches:
The system of claim 31, wherein the first data represents at least one system response to a previous natural language user input corresponding to the user profile (Napolitano para [0122], where results are associated with a previous user request).  

Regarding claim 36, Okuda in view of Napolitano teaches:
The system of claim 35, wherein the at least one system response is associated with the speechlet (Napolitano para [0122], where results are associated with a previous user request for weather information).  

Regarding claim 37, Okuda in view of Napolitano teaches:
The system of claim 31, wherein the first data comprises encoded text data representing at least a first word corresponding to the speechlet (Okuda Fig. 6 element 32, para [0166], [0170], where the location Osaka is used for the weather determination).  

Regarding claim 38, Okuda in view of Napolitano teaches:
The system of claim 31, wherein the second data represents an entity potentially corresponding to the natural language user input (Okuda Fig. 6 element 32, para [0166], where the entity is Osaka, corresponding to where the user stays).  

Regarding claim 39, Okuda in view of Napolitano teaches:
The system of claim 31, wherein the third data comprises at least a portion of the speech processing result data (Okuda Fig. 10 element 121, para [0201], where the weather request is generated according to the semantic analysis of the speech).  

Regarding claim 40, Okuda in view of Napolitano teaches:
The system of claim 31, wherein the third data comprises at least a portion of the second data (Okuda Fig. 10 element 121, para [0201], where the weather request is generated according to the semantic analysis of the speech).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0225908 A1 para [0153], where an NLU module selects an app to be executed based on the intent of the user input; US 10,839,799 B2 col. 3 lines 14-41, where user intent is used to select a particular application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658